Citation Nr: 1646624	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel







INTRODUCTION

The Veteran had active military service in the United States Navy from July 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially filed a claim for service connection for hearing loss in June 2013.  The April 2014 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating effective June 28, 2013.  The Veteran submitted a timely Notice of Disagreement in June 2014 seeking an increased initial rating for his hearing loss disability.  In a July 2015 Statement of the Case (SOC), the RO maintained the noncompensable rating.  A timely appeal was filed that same month.  In November 2015, the RO issued a Supplemental SOC, continuing the noncompensable rating.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran requested a Board hearing via the July 2015 VA Form 9, but withdrew this request the following month.  Therefore, the Board considers the hearing request cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than Level II impairment in the right ear and Level IV impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R 
§ 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  

The Veteran's underlying service connection claim for hearing loss was filed as a fully developed claim via VA Form 21-526EZ in June 2013, pursuant to VA's program to expedite claims.  The fully developed claim form includes notice of what evidence is required to substantiate a claim, as well as the Veteran's and VA's respective duties for obtaining evidence and information on how VA assigns disability ratings.  The notice that is part of the form submitted by the Veteran satisfies the duty to notify.  Additionally, the July 2015 SOC provided to the Veteran contained a discussion of the evidence necessary to substantiate a claim for hearing loss under 38 C.F.R. § 3.385, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  The SOC was provided to the Veteran prior to the re-adjudication of the hearing loss claim in the November 2015 Supplemental SOC. 

VA's General Counsel has held that no VCAA notice is required for downstream issues, such as the Veteran's appeal with respect to the propriety of the initially assigned rating from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  

In this case, the Veteran's claim for service connection for hearing loss was granted and the initial rating assigned in the April 2014 rating decision is on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant to the matter herein decided.  The pertinent evidence associated with the claims file consists of the STRs, VA treatment records, reports of VA examinations, and statements from the Veteran, his wife, and a fellow veteran.  Here, VA has adequately discharged its duty to locate alternate records and afforded the Veteran the opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Veteran was also provided with VA examinations in April 2014 and September 2015 to evaluate his hearing loss.  The Board finds the exams to be collectively adequate, as the examiners reviewed the Veteran's claims file, interviewed him, were informed of and documented relevant facts regarding his medical history, conducted clinical evaluations, and described the current severity of his hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  The examiner also opined on the functional impact of the hearing loss has on the Veteran's daily activities and ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hearing loss disability. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Turning to the evidence of record, the Veteran underwent VA audiological examinations in April 2014 and September 2015.  The first evaluation reflected the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
60
LEFT
35
35
40
60
75

The average decibel loss was 45 in the right ear and 53 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 in the left ear.  

Following the Veteran's request for re-examination, a second VA audiological examination was conducted in September 2015.  The most recent testing results showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
65
75
LEFT
35
40
45
65
80

The average decibel loss was 55 in the right ear and 57.5 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 in the left ear.  The findings from the September 2015 examination reflect a slight decrease in acuity from the previous exam, measured as Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear under Table VI.  Under Table VII, utilizing these designations, a compensable rating is not warranted.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

The evidence of record also includes multiple statements from the Veteran, in which he described frequent noise exposure and acoustic trauma in service while participating in live fire exercises without hearing protection on a regular basis.  He has experienced ringing in his ears and difficulty hearing ever since.  On his VA Form 9, the Veteran described being able to understand someone speaking to him directly, but stated it was impossible to hear someone in another room.  

The Veteran's wife also documented her observations related to his hearing loss. The couple was married in April 1960, while the Veteran was serving on active duty status.  Over the years, his hearing worsened, resulting in a noticeable effect on their lives.  She described having to yell to be heard by him at times, as well as the Veteran's trouble with comprehension unless he was facing her while she was speaking.

The Board acknowledges the contentions put forth by the Veteran and his wife regarding his hearing difficulties and the impact his service-connected hearing loss has on his ability to understand speech.  As laypersons, they are competent to report symptoms related to his hearing.  However, they are not competent to assign particular speech recognition scores or pure tone decibel readings to his current acuity problems.  Thus, the findings of the audiological examinations are more probative than the lay contentions as to the extent of hearing loss. 
 
As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Thus, when applying the audiological examination test results described above, the Board is compelled to find against an entitlement to a compensable disability rating under the Rating Schedule.  

In finding such, the Board reiterates that the Veteran and his wife are competent to report the symptoms related to his loss of hearing.  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, the competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities based on objective data coupled with the lay complaints.  

The Board also notes that a noncompensable rating does not mean that the Veteran's hearing is normal.  The initial grant of service connection acknowledges that he has hearing loss, while the assigned rating reflects that the degree of disability of his hearing loss does not meet VA's criteria for a compensable rating.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert, supra.  Therefore, entitlement to a compensable disability rating for bilateral hearing loss is not warranted during any portion of this appeal.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the Rating Schedule.  If so, the Rating Schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the Rating Schedule, the Board must turn to the second inquiry of whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the Veteran reported difficulty hearing the television at normal volume and problems understanding unless he is facing the speaker.  The Board finds that such symptoms are contemplated by the regulations. 
The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the bilateral hearing loss disability for extraschedular consideration pursuant to 38 C.F.R. §  3.321(b)(1) is not warranted in this case. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to the service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation also includes a claim for a total rating based on individual unemployability (TDIU) when a veteran claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased initial rating for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


